DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 02/19/2021 wherein claims 1, 3 – 11, and 13 – 19 are pending and ready for examination.  

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. Patent EligibilityApplicant Asserts: Claim 19 is rejected under 35 U.S.C. §101. Claim 19 is amended as suggested by the Examiner and now recites a non-transitory hardware memory. Withdrawal of the rejection is requested.Examiner Response:  The Examiner thanks applicant for working to advance prosecution of this application and withdraws the 35 U.S.C. §101 of Claim 19 based on applicant amendment.DefinitenessApplicant Asserts: Claim 10 stands rejected under 35 U.S.C. §112(b) as allegedly being indefinite. Claims 9 and 10 are amended to recite “wherein the verification information comprises a list of at least one previously verified handset identifier.” See for example paragraph [0064] of the US published application. Withdrawal of the rejection is requested.Examiner Response: The Examiner thanks applicant for working to advance prosecution of this application and withdraws the 35 U.S.C. §112(b) of Claim 10 based on applicant amendment.NoveltyApplicant Asserts: Claims 1-5, 7-11, 13, 14, and 16-19 stand rejected under 35 U.S.C. §102 as allegedly being anticipated by Du (U.S. Publication 2013/0036223). This rejection is now moot given the inclusion of the subject matter of claims 2 and 12 in the independent claims. The claims are novel.Examiner Response: The Examiner thanks applicant for working to advance prosecution of this application.  However, incorporating the limitations of claims 2 and 12 into dependent claim 1 does not render the other claims cited as not anticipating the limitations. The Examiner currently maintains the rejection of the non-cancelled claims as being anticipated.
Non-ObviousApplicant Asserts: The Office Action (OA) admits that the features recited in claim 12 are missing from Du and turns to L’Heureux. The OA points to [0126] in L’Heureux which refers to Figure 16. …However, the features of claim 12 now included in claim 1 require that the switching of communication mode from the claimed limited communication mode to the claimed full communication mode is “in dependence on whether the requesting terminal device is verified as said authorised terminal device.” Confirming a user identity does not teach verifying a terminal device.

In addition, claim also recites the “limited communication mode in which a limited subset of network communication functionality including retrieval of the verification information is allowed,” where “the verification information” is defined in claim las comprising “cryptographic identity Examiner Response:  As an initial matter, applicant refers the Examiner to instant specification pages [0045-50].  The specification, at the cited location, is interpreted by the Examiner to disclose exchanges between the terminal device, storage, communications interface, and the network operator whereby keys and certificates are provided by a keystore/CA through the network operator to the device prior to network access.  Nonces are deployed from the operator as a freshness feature to be used by the device for inclusion of the device and subscriber identification.  Applicant appears to want to generalize the verification information and argues the handset identification.  However, the cited portion of the specification is more about the IMEI and validating that the IMEI provided matches the IMEI on file as being the authorized device.
	Limited Communications Mode/ Mode switching – Applicant argues that the prior art of record L’Heureux does not teach mode switching, that is, where the device is provided a set of limited functionality prior to full authentication.  L’Heureux teaches this feature in Claim 12 (now cancelled). 
Verification information – Applicant argues that the prior art of record L’Heureux does not teach receiving verification information and that the verification identifies that the device is an authorized device bound to the handset.  Claim 12 does not feature a handset.  Moreover, MAC) address is the unique hardware identifier of a NIC (Network Interface Card). The Block ID is the first six characters of a MAC address. The Device ID is the remaining six characters. The Block ID is unique to the manufacturer. Therefore acquiring the MAC address would also include the device ID. 
However, in an effort to advance prosecution the Examiner will cite a reference that implicitly teaches parsing of the IMEI as the device identifier. 

                                      Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 02/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 – 5, 7 - 11, 13 – 14, and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Du; Zhimin et al, US 20130036223 A1, February 7, 2013 hereafter referred to as Du, in view of L'Heureux; Israel et al, US 20140259147, September 28, 2012, hereafter referred to as L’Heureux.

             As to claim 1, Du teaches a network usage control method comprising:
             receiving, at a network operator from a requesting terminal device  - Du [0049] Initially, the access terminal 204 may read a user identity (e.g., IMSI) from a user identity module at step 402.  Here, the claimed ‘network operator’ is taught by Du as ‘access terminal 204’), a handset identifier of a requesting terminal device seeking to use a mobile network – Du [0051] the access terminal 204 may generate a report message for the validation server 202 at step 408. The report message includes the identity of both the subscriber (e.g., IMSI) and the access terminal 204 (e.g., IMEI, MEID).  Here, the claimed ‘handset identifier’ is taught by Du as ‘IMEI’);
             retrieving, by a network operator from a requesting terminal device, verification information for verifying an identity of an authorised terminal device associated with the handset identifier – Du [0053] When the validation server 202 receives the transmission comprising the signed report message, the validation server 202 retrieves the validation key associated with the access terminal 204 at step 414. For example, the validation server 202 may employ the identity of the access terminal 204 (e.g., IMEI, MEID), and/or vendor information associated with the access terminal 204. Here, the claimed ‘verification information’ is taught by Du as ‘signed report message’);
           wherein the verification information comprises cryptographic identity information representing a cryptographic identity of the authorised terminal device associated with the handset identifier - Du [0011] …The access terminal identity can comprise one of an International Mobile Equipment Identity (IMEI) or a Mobile Equipment Identity (MEID).

            verifying, by the network operator, based on the verification information, whether the requesting terminal device is said authorised terminal device – Du [0056] The EIR 206 checks the database 208 at step 426. If the record stored at the database 208 indicates that the identity of the access terminal 204 is associated with and/or authorized for use with the user identity, then the EIR 206 can conclude at step 428 that the access terminal 204 is authorized.  Here, the claimed ‘verifying’ is taught by Du as ‘checks the database’); and
            controlling usage of the mobile network by the requesting terminal device in dependence on whether the requesting terminal device is verified as said authorised terminal device – Du [0057] Any access terminal that reports a user identity to the network that is not recorded for use with the access terminal identity can be determined to be an unauthorized or illegal access terminal and can be blocked from using the network).  DU DOES NOT TEACH
          wherein said controlling usage of the network comprises controlling whether the requesting terminal device is allowed to switch from a limited communication mode in which a limited subset of network communication functionality including retrieval of the verification information is allowed to a full communication mode in which communication functionality other than said limited subset is allowed, in dependence on whether the requesting terminal device is verified as said authorised terminal device, HOWEVER IN AN ANALAGOUS ART L’HERIEX TEACHES 
          wherein said controlling usage of the network comprises controlling whether the requesting terminal device is allowed to switch from a limited communication mode in which a limited subset of network communication functionality including retrieval of the verification information is allowed to a full communication mode in which communication functionality other than said limited subset is allowed, in dependence on whether the requesting terminal device is verified as said authorised terminal device - L'Heureux  [0126] As shown in FIG. 16, a captive portal typically operates without network encryption, i.e., as an "open" network. After a client device connects to the wireless network, and attempts to send data, the captive portal router will check the MAC address of the client and see if the client has a current session that is allowed to access the requested network resource. If the client does not have a current session, the router will send the unauthorized client a web page where the user typically enters a user ID and password or agrees to policies and subsequently obtains network access. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Du with L’Heureux captive portal to limit the functionality of the handset.  Du does not provide for a mode that limits the handset while L’Heureux provides for at least limited features prior to full access.  Du would be motivated to consider L’Heureux because Du requires users with handsets to provide terminal and user information via the handset which, with L’Heureux can limit functionality of the handset preventing users from switching cards to another terminal as taught by Du at location [0005]).            

           As to claim 2, (Cancelled) 

            As to claim 3, the combination of Du and L’Heureux  teaches the method according to claim 1, wherein the cryptographic identity information specifies at least a cryptographic key and the handset identifier associated with the authorised terminal device) – Du [0069 and 0067] since at ‘69 After the report message is generated and digitally signed, a transmission is sent to a validation server that includes the signed report message at step 612 since at ‘’67… the report message may be generated to also include additional information, such as one or more of a timestamp, a counter, a vendor ID, a model number, as well as other information).  
              
             As to claim 4, the combination of Du and L’Heureux  teaches the method according to claim 3, wherein receiving the handset identifier comprises receiving a signature value corresponding to a result of signing a block of information including the handset identifier using a corresponding cryptographic key of the requesting terminal device – Du [0053] When the validation server 202 receives the transmission comprising the signed report message.  Employing the respective validation key associated with the access terminal 204, the validation server verifies the signature of the report message at step 416 to authenticate that the access terminal 204 is authorized to use the access terminal identity included in the report message); and
             the verifying comprises decrypting the signature value using the cryptographic key specified by the cryptographic identity information, and verifying whether a handset identifier extracted from the decrypted signature value matches the handset identifier specified by the cryptographic identity information – Du [0053]…If the signature is valid, the validation server 202 may update the database 208 to store a record of the new relationship between the identity of the access terminal 204 and the identity of the subscriber, as indicated at step 418. If, however, the signature is not valid, the validation server 202 may simply ignore the report message.  Here, the claimed ‘decrypting’ is taught by Du as ‘signature is valid’ since validation server 202 uses the assigned public key to decrypt the signed message).  

              As to claim 5, the combination of Du and L’Heureux  teaches the method according to claim 4, wherein said block of information comprises a function of at least one freshness indicator shared with the requesting terminal device which varies between different requests for use of the mobile network – Du [0051] The report message includes the identity of both the subscriber (e.g., IMSI) and the access terminal 204 (e.g., IMEI, MEID). The report message can also include additional information, such as one or more of a timestamp, a counter, a vendor ID, a model number, as well as other information. Here, the claimed ‘freshness indicator’ is taught by Du as ‘a timestamp’ whereas the claimed ‘varies among requests’ is taught by Du as ‘IMSI’ which teaches a plurality of handsets thus a plurality of handset requests); and
            the verifying comprises verifying whether a value extracted from the decrypted signature value matches said function of said at least one freshness indicator – Du [0053] Employing the respective validation key associated with the access terminal 204, the validation server verifies the signature of the report message at step 416 to authenticate that the access terminal 204 is authorized to use the access terminal identity included in the report message.  Here, the claimed ‘match to freshness indicator’ is taught by Du as ‘report message’ as Du has previously taught a timestamp is included in the message).

              As to claim 7, the combination of Du and L’Heureux  teaches the method according to any preceding claim, comprising associating the handset identifier of the requesting terminal device with subscriber information corresponding to a subscriber identification number specified by the requesting terminal device when the requesting terminal device is verified as said authorised terminal device – Du [0056] The EIR 206 checks the database 208 at step 426. If the record stored at the database 208 indicates that the identity of the access terminal 204 is associated with and/or authorized for use with the user identity, then the EIR 206 can conclude at step 428 that the access terminal 204 is authorized).

              As to claim 8, the combination of Du and L’Heureux  teaches the method according to claim 7, wherein when the handset identifier of the requesting terminal device specifying a given subscriber identification number matches the handset identifier associated with the subscriber information corresponding to said given subscriber identification number, the requesting terminal device is verified as said authorised terminal device without checking said verification information - Du [0051] If the access terminal 204 determines that the user identity is recorded for use with the access terminal 204, then it may continue with normal operations. However, in response to determining that a user identity is not currently recorded, or optionally in response to a request 406 from the validation server 202, the access terminal 204 may generate a report message for the validation server 202 at step 408. Here, the claimed ‘without checking’ is taught by Du as ‘identity is recorded’ because no contact with the validation is needed if the key materials are securely stored on the handset medium).

              As to claim 9, the combination of Du and L’Heureux  teaches the method according to claim 1, wherein the verification information comprises a list of at least one previously verified handset identifier associated with a subscriber information number specified by the requesting terminal device – Du [0043] the access terminal 204 is adapted to identify whether a user identity (e.g., International Mobile Subscriber Identity (IMSI)) associated with a user identity module (e.g., SIM, USIM, RUIM, CSIM) employed with the access terminal 204 is different from a user identity previously recorded for use with the access terminal 204.  Here, the claimed ‘list of’ is taught by Du as ‘recorded for use’; and
              the verifying comprises checking whether the handset identifier of the requesting terminal device matches one of said list of at least one previously verified handset identifier – Du [0043]…When it is determined that the user identity is different, the access terminal 204 may generate and send a transmission to the validation server including the user identity (e.g., IMSI) and the identity of the access terminal 204 (e.g., International Mobile Equipment Identity (IMEI), Mobile Equipment Identity (MEID)), which transmission is signed by the access terminal 204 using the validation key).

                As to claim 10, the combination of Du and L’Heureux  teaches the method according to claim 9, wherein inclusion of a given handset identifier in said at least one previously verified handset identifier requires cryptographic identification that a terminal device specifying the subscriber information number and the given handset identifier is the authorised terminal device associated with the given handset identifier – Du [0056] If the record stored at the database 208 indicates that the identity of the access terminal 204 is associated with and/or authorized for use with the user identity, then the EIR 206 can conclude at step 428 that the access terminal 204 is authorized).

              As to claim 11, the combination of Du and L’Heureux  teaches the method according to claim 1, wherein the verifying is performed in response to a request for connection to the network – Du [0051] However, in response to determining that a user identity is not currently recorded, or optionally in response to a request 406 from the validation server 202, the access terminal 204 may generate a report message for the validation server 202 at step 408), and said controlling usage of the network comprises controlling whether the requesting terminal device is allowed to connect to the network – Du [0057] Any access terminal that reports a user identity to the network that is not recorded for use with the access terminal identity can be determined to be an unauthorized or illegal access terminal and can be blocked from using the network).

               As to claim 13, the combination of Du and L’Heureux  teaches the method according to claim 1, wherein the verifying is performed in response to a request for specific communication functionality by a requesting terminal device already connected to the mobile network – Du [0045] … if some entity of the wireless communication network 214 seeks to verify that the access terminal 204 and its active subscriber are valid, that entity may make a validation request to the EIR 206, as indicated by arrows 216. Here, the claimed ‘specific communication functionality’ is taught by Du as ‘validation request’ whereby an entity is already in communication else the entity could not make the request regarding the validity of a handset), and said controlling usage of the network comprises determining whether said specific communication functionality is allowed – Du [0045] … Upon receiving such a validation request, the EIR 206 can perform a check in the database 208 to determine whether the user identity is authorized for use with the access terminal identity).

              As to claim 14, the combination of Du and L’Heureux  teaches the method according claim 1, wherein the method is performed by a network operator device for controlling access to said mobile network to which the requesting terminal device is seeking access – Du [0056] if the record stored at the database 208 indicates that the identity of the access terminal 204 is not associated with and/or authorized for use with the user identity, then the EIR 206 can conclude at step 428 that the access terminal 204 is not authorized for use with the network).

               As to claim 16, the combination of Du and L’Heureux  teaches the method according claim 1, wherein said controlling access to the network comprises transmitting an indication that the requesting terminal device has been verified as said authorised terminal device – Du [0056]…The EIR 206 checks the database 208 at step 426. If the record stored at the database 208 indicates that the identity of the access terminal 204 is associated with and/or authorized for use with the user identity, then the EIR 206 can conclude at step 428 that the access terminal 204 is authorized).

              As to claim 17, the combination of Du and L’Heureux teaches the method according to claim 1, wherein the handset identifier comprises an International Mobile Equipment Identity (IMEI) number – Du [0056]… According to at least one implementation, the EIR 206 may receive such a request including the identity of the access terminal 204 (e.g., IMEI, MEID) and the identity of the subscriber (e.g., IMSI).

              As to claim 18, claim 18 is a network usage control device that is directed to the method of claim 1, therefore claim 18 is rejected for the reasons as set forth in claim 1. 

              As to claim 19, claim 19 is a non-transitory, computer-readable storage medium storing a computer program that is directed to the method of claim 1. Therefore, claim 19 is rejected for the reasons as set forth in claim 1.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Du and L’Heureux in view of Jacquin; Ludovic et al, US 20170222878 A1, August 3, 2017, hereafter referred to as Jacquin. 

                As to claim 6, the combination of Du and L’Heureux teaches the method according to claim 5, wherein said at least one freshness indicator comprises at least one nonce transmitted to the requesting terminal device - Du [0054] Upon a successful authentication and/or upon successfully updating the record in the database 208, the validation server 202 may send an acknowledgment transmission to the access terminal 204 at step 420, acknowledging that the signature was verified and/or that the database 208 has been updated. The acknowledgement transmission may be in one of various forms, depending on the form of the report message transmission. Here, the claimed ‘nonce’ is suggested by Du as ‘form of the report message’ because the report message includes a timestamp which is a series of digits that will not repeat.  THE COMBINATION OF DU and L’HEUREUX SUGGESTS wherein said at least one freshness indicator comprises at least one nonce transmitted to the requesting terminal device, HOWEVER, IN AN ANALAGOUS ART, JACQUIN teaches wherein said at least one freshness indicator comprises at least one nonce transmitted to the requesting terminal device – Jacquin [0032] In some implementations, a nonce may be used. A nonce is data that can be used to indicate freshness and/or prevent replay attacks. For example, a nonce, in the form of a random or pseudo-random number, may be provided to the computing device 150 by the verifier 140.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Jacquin’s freshness indicator as a means for ensuring the timeliness of data.  The combination of Du and L’Heureux already includes a timestamp within his payload information to indicate the timeliness of the message but does not include a nonce.  A nonce issued to the network by a vendor or manufacturer would further the network’s confidence which would be a prime motivator for Du seeking to ensure the device is indeed authenticated as well as the message as taught by Du at location [0006]).  

                As to claim 12, (cancelled)  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Du and L’Heureux in view of Mao; Yinian, et al, US 20120100832 A1, April 26, 2012, hereafter referred to as Mao.

            As to claim 15, the combination of Du and L’Heureux teaches the method according to claim 1.  THE COMBINATION OF DU AND L’HEUREUX DOES NOT TEACH wherein the method is performed by a first network operator device for controlling access to a first mobile network, in response to a request from a second network operator device for controlling access to a second mobile network to which the requesting terminal device is seeking access, HOWEVER, IN AN ANALAGOUS ART, MAO TEACHES wherein the method is performed by a first network operator device for controlling access to a first mobile network – Mao [0041] Each network operator has a local validation server. For example, the visited network 150 may include a visited validation server 156 and the home network 120 may include the home validation server 122), in response to a request from a second network operator device for controlling access to a second mobile network to which the requesting terminal device is seeking access – Mao [0041]The device authentication message may be in the form of an SMS, IP data packets, or in any other formats accepted at the visited network 150, and may include information about the access terminal's 110 home network 120. In step 204, the visited validation server 156 forwards this access terminal authentication message to the home network 120.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the combination of Du and L’Heureux to consider Mao visiting validation services. Du does not explicitly teach a second or third party validator.  However, Du would be motivated to consider Mao’s second validation capability as Du envisions a similar capability, as illustrated via Du Figure 1 use of AN-AAA 26 as a third party validator). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.         
                
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 24913/4/2021


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491